Name: 90/271/EEC: Commission Decision of 20 December 1989 on the establishment of the Community support framework for Community structural assistance in the areas eligible under Objective 2 in the region of Lorraine (France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions of EU Member States;  economic policy
 Date Published: 1990-06-19

 Avis juridique important|31990D027190/271/EEC: Commission Decision of 20 December 1989 on the establishment of the Community support framework for Community structural assistance in the areas eligible under Objective 2 in the region of Lorraine (France) (Only the French text is authentic) Official Journal L 153 , 19/06/1990 P. 0034 - 0035*****COMMISSION DECISION of 20 December 1989 on the establishment of the Community support framework for Community structural assistance in the areas eligible under Objective 2 in the region of Lorraine (France) (Only the French text is authentic) (90/271/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 9 (9) thereof, Whereas, in accordance with Article 9 (9) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional and social conversion plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second subparagraph of that provision, Community support frameworks shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Articles 8 et seq. of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2) sets out the conditions for the preparation and implementation of Community support frameworks; Whereas the French Government submitted to the Commission on 21 April 1989, pursuant to Article 9 (8) of Regulation (EEC) No 2052/88, the regional and social conversion plan for the areas in the region of Lorraine which, as decided by Commission Decision 89/288/EEC (3) in accordance with the procedure referred to in Article 9 (3) of the said Regulation, are eligible under Objective 2; Whereas the plan submitted by the Member State includes a description of the priorities selected and an indication of the use to be made of assistance from the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Investment Bank (EIB) and the other financial instruments in implementing the plan; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the preparation of the Community support framework in accordance with Article 8 of Regulation (EEC) No 4253/88; whereas it has declared its readiness to help implement the framework in accordance with the provisions of its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this framework in accordance with the specific provisions governing them; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in the areas eligible under Objective 2 in the region of Lorraine (France), covering the period 1 January 1989 to 31 December 1991, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other financial instruments. Article 2 The Community support framework shall include the following essential information: (a) a statement of the priorities for joint action: - priority 1: encouraging the creation and expansion of businesses, - priority 2: improving the attractiveness of the areas concerned, - priority 3: exploiting tourist potential; (b) an outline of the forms of assistance to be provided; (c) an indicative financing plan specifying, at constant 1989 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned and, in addition, of existing multiannual national initiatives, that is ECU 372,83 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in million ecus) 1.2 // // // ERDF // 97,24 // ESF // 10,06 // // // Total for Structural Funds // 107,30 // // The resultant national financing requirement, that is approximately ECU 162,20 million for the public sector and ECU 103,33 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other lending instruments. The estimated financial assistance in the form of loans from the ECSC is ECU 42 million. Article 3 This declaration of intent is addressed to the French Republic. Done at Brussels, 20 December 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. (3) OJ No L 112, 25. 4. 1989, p. 19.